PER CURIAM.
Petitioner seeks a writ of mandamus to command the Orange County School Board to return him to his status as a principal.
*55Petitioner has been a principal for twenty-seven years and holder of a continuing contract for nine years. When Dillard Street Elementary School and Winter Garden Elementary School were combined the Board transferred petitioner from the status of principal to that of program coordinator. Thereupon, petitioner sought mandamus here to require the Board to return him to his former status as a principal.
Section 231.36(3)(e), Florida Statutes (1977), provides:
Each person to whom a continuing contract has been issued as provided herein shall be entitled to continue in his position or in a similar position in the district at the salary schedule authorized by the school board without the necessity for annual nomination or reappointment until such time as the position is discontinued, the person resigns, or his contractual status is changed as prescribed below.
Petitioner contends the position of program coordinator is neither similar to that of principal nor does it command the same salary schedule.
At our direction the Agency held a hearing to determine whether the positions were similar. The recommended order of the Hearing Officer, adopted by the .agency, found that although the two positions are not identical they are similar. He also found that although the salary schedule for a program coordinator is less than that for a principal the Superintendent had ordered petitioner be paid pursuant to the same salary schedule used for principals. He found also that petitioner was to remain on continuing contract status.
Upon those findings, specifically, that petitioner’s salary is commensurate with that of a principal, petitioner is being paid the same salary as a principal, his continuing contract status remains unimpaired, and that the two positions are similar, we find the requested relief should be denied.
The Petition for Writ of Mandamus is denied.
DOWNEY, C. J., and CROSS and DAUKSCH, JJ., concur.